IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GABRIEL NATHAN LOPEZ,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1197

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Circuit Court for Duval County.
Suzanne Bass, Judge.

Gabriel Nathan Lopez, pro se; Nancy A. Daniels, Public Defender, and Steven L.
Seliger, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013).

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.